EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, DANIEL R. MCCLURE, on 04/02/2021.

The application has been amended as follows: 

1. (Currently Amended) A blockchain scaling method, comprising: 
determining, by a processor, whether a transaction parameter of a block generating process in an original chain exceeds a threshold, wherein the transaction parameter is a block fill rate being a ratio of a current block size of the original chain and a maximum block size of the original chain; 
stopping, by the processor, the original chain when the transaction parameter exceeds the threshold; and
generating, by the processor, a pair of sub-chains when the original chain is stopped, wherein each of the two sub-chains comprises same previous block information corresponding to the original chain and a sub-chain identification. 

2. (Previously Presented) The method of claim 1, comprising:
determining whether the transaction parameter of the block generating process in the two sub-chains exceeds the threshold; and



3. (Previously Presented) The method of claim 2, wherein stopping the pair of the two sub-chains to continue the original chain further comprising: 
in response to the transaction parameter failing to exceed the threshold, stopping the pair of sub-chains to continue the original chain after a first number of blocks being generated in the block generating process, wherein the first number is an allowable block height difference between the two sub-chains. 

4. (Previously Presented) The method of claim 1, wherein the transaction parameter is a moving average of the block fill rate of the block generating process. 

5. (Canceled)

6. (Previously Presented) The method of claim 1, wherein the sub-chain identification is a binary digit indicating one of the two sub-chains.

7. (Original) The method of claim 6, further comprising: 
creating a block in one of the sub-chains, wherein the block comprises a plurality of transactions issued by network nodes having identity addresses matching the sub-chain identification of one of the sub-chains. 



9. (Original) The method of claim 8, wherein a number of the sub-chains being referenced is N, the reference information comprises information of at least log N of the blocks. 

10. (Previously Presented) The method of claim 1, wherein a block in one of the sub-chains and a reference block thereof in another sub-chain are not away from a predetermined distance. 

11. (Previously Presented) A blockchain scaling apparatus, comprising:
a memory configured to store computer readable instructions; and 
a processor electrically coupled to the memory and configured to retrieve the computer readable instructions to execute a blockchain scaling method that comprises:
determining whether a transaction parameter of a block generating process in an original chain exceeds a threshold, wherein the transaction parameter is a block fill rate being a ratio of a current block size of the original chain and a maximum block size of the original chain; 
stopping the original chain when the transaction parameter exceeds the threshold; and
generating a pair of sub-chains when the original chain is stopped, wherein each of the two sub-chains comprises same previous block information corresponding to the original chain and a sub-chain identification. 


determining whether the transaction parameter of the block generating process in the two sub-chains exceeds the threshold; and
stopping the pair of the two sub-chains to continue the original chain when the transaction parameter fails to exceed the threshold. 

13. (Previously Presented) The apparatus of claim 12, wherein stopping the pair of the two sub-chains to continue the original chain further comprising: 
in response to the transaction parameter failing to exceed the threshold, stopping the pair of the two sub-chains to continue the original chain after a first number of blocks being generated in the block generating process, wherein the first number is an allowable block height difference between the two sub-chains. 

14. (Previously Presented) The apparatus of claim 11, wherein the transaction parameter is a moving average of the block fill rate of the block generating process.

15. (Canceled)

16. (Previously Presented) The apparatus of claim 11, wherein the sub-chain identification is a binary digit.

17. (Original) The apparatus of claim 16, wherein the blockchain scaling method further comprises: 


18. (Original) The apparatus of claim 17, wherein when any of the plurality of transactions is a cross-chain referenced transaction, the block corresponding to such transaction comprises reference information of the blocks in the other sub-chains. 

19. (Original) The apparatus of claim 18, wherein a number of the sub-chains being referenced is N, the reference information comprises information of at least log N of the blocks. 

20. (Previously Presented) The apparatus of claim 16, wherein a block in one of the sub-chains and a reference block thereof in another sub-chain are not away from a predetermined distance.


Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a pair of sub-chains is generated when an original chain is stopped, wherein the original is stopped when the transaction parameter exceeds a threshold, wherein the transaction parameter is a block fill rate being a ratio of a current block size of the original chain and a maximum block size of the original chain (i.e., stopping the original chain when the transaction parameter exceeds the threshold; and generating a pair of sub-chains when the original chain is stopped, wherein each of the two sub-chains comprises same previous block information corresponding to the original chain and a sub-chain identification, wherein the transaction parameter is a block fill rate being a ratio of a current block size of the original chain and a maximum block size of the original chain) as recited in claims 1 & 11. Thus, claims 1 & 11 are allowed. Dependent claims 2-4, 6-10, 12-14 & 16-20 are allowed at least by virtue of their dependencies from claims 1 & 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        April 1, 2021